Case 18-12617 Doc 18 Filed 10/05/18 Entered 10/05/18 23:39:15 Imaged Certificate of
                                Notice Page 1 of 2


                            8QLWHG6WDWHV%DQNUXSWF\&RXUW
                             (DVWHUQ'LVWULFWRI/RXLVLDQD
  ,Q5H                                                    &DVH1XPEHU
  7DQLVKD,6PLWK



  'HEWRUV                                                 &KDSWHU
                                                            6HFWLRQ%



                            2UGHU$SSURYLQJ'HEWRU¶V$SSOLFDWLRQ
                            )RU:DLYHURIWKH&KDSWHU)LOLQJ)HH
                               $QG$OO)XWXUH)HHVLQWKLV&DVH

         8SRQFRQVLGHUDWLRQRIWKHGHEWRU¶V$SSOLFDWLRQIRU:DLYHURIWKH&KDSWHU)LOLQJ)HH

         ,7,625'(5('WKDWWKHGHEWRU¶V$SSOLFDWLRQLV*5$17('

         ,7,6)857+(525'(5('WKDWWKLVRUGHULVVXEMHFWWREHLQJYDFDWHGDWDODWHUWLPHLI
  GHYHORSPHQWVLQWKHDGPLQLVWUDWLRQRIWKHEDQNUXSWF\FDVHGHPRQVWUDWHWKDWWKHZDLYHUZDV
  XQZDUUDQWHG

         1HZ2UOHDQV/RXLVLDQD2FWREHU




                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                     +RQ-HUU\$%URZQ
                                                     8QLWHG6WDWHV%DQNUXSWF\-XGJH
          Case 18-12617 Doc 18 Filed 10/05/18 Entered 10/05/18 23:39:15 Imaged Certificate of
                                          Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Louisiana
In re:                                                                                                     Case No. 18-12617-JAB
Tanisha L. Smith                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 053L-2                  User: sm                           Page 1 of 1                          Date Rcvd: Oct 03, 2018
                                      Form ID: pdf979                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 05, 2018.
db             +Tanisha L. Smith,   8 Ramon Via,   Harvey, LA 70058-3051

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 05, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 3, 2018 at the address(es) listed below:
              Andrea M. Jeanmarie   on behalf of Debtor Tanisha L. Smith ajeanmarie@slls.org
              Office of the U.S. Trustee    USTPRegion05.NR.ECF@usdoj.gov
              Ronald J. Hof   la44@ecfcbis.com
                                                                                             TOTAL: 3
